Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-8 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach the cutting tool having a blade configured to cut the feedstock in a direction transverse to the path; and the  display indicates a measure corresponding to a length of the feedstock that has been fed along the path to reach the blade of the cutting tool is as to be subject to cutting, at the indicated measure, by the user’s operation of the cutting tool, in  combination with other limitations set forth in claim 1.  
	
             Regarding claim 1, Krasuski (2009/0150117), Watson (23,697,291), Williams et al. (2006/0010706 A1), Shalon (4,394,740) and Wang (8,220,374) alone or in combination, as applied to the rejection of the claims in the Non-Final Action mailed on 04/20/2022, fails to teach the above-mentioned limitations.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comment
2.         It should be noted that the amendments to the claims submitted on 07/12/2022 have been acknowledged and entered.

              In view of the amendment to the claims, rejection of the claims under 35 U.S.C. 112, second paragraph, as set forth in the Non-Final Rejection mailed on 04/20/2022 has been withdrawn.  

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 18, 2022